       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 1 of 39




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     LEO D. CASERIA, Cal. Bar No. 240323
 3   333 South Hope Street, 43rd Floor
     Los Angeles, California 90071-1422
 4   Telephone:    213.620.1780
     Facsimile:    213.620.1398
 5   E-mail:       lcaseria@sheppardmullin.com

 6 MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
   DYLAN I. BALLARD, Cal. Bar No. 253929
 7 Four Embarcadero Center, 17th Floor
   San Francisco, CA 94111
 8 Telephone: 415.434.9100
   Facsimile:    415.434.3947
 9 E-mail:       mscarborough@sheppardmullin.com
                 dballard@sheppardmullin.com
10
   Attorneys for Defendants
11 NINGBO SUNNY ELECTRONIC CO., LTD.,
   SUNNY OPTICS, INC., and
12 MEADE INSTRUMENTS CORP.
13
                                      UNITED STATES DISTRICT COURT
14
                        NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
15
     OPTRONIC TECHNOLOGIES, INC. d/b/a               Case No. 5:16-cv-06370-EJD-VKD
16 Orion Telescopes & Binoculars, a California
   corporation,                                      ANSWER OF DEFENDANTS NINGBO
17                                                   SUNNY ELECTRONIC CO., LTD.,
                        Plaintiff,                   SUNNY OPTICS, INC., AND
18
                                                     MEADE INSTRUMENTS CORP.
             v.
19                                                   TO PLAINTIFF’S FIRST AMENDED
     NINGBO SUNNY ELECTRONIC CO., LTD.,              COMPLAINT
20 SUNNY OPTICS, INC., MEADE
   INSTRUMENTS CORP., and DOES 1-25,
21
                        Defendants.                  Complaint Filed: November 1, 2016
22                                                   First Am. Complaint Filed: November 3, 2017
                                                     Trial Date: None Set
23
24
25
26
27
28

                                                                   Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                         DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 2 of 39




 1           Defendants Ningbo Sunny Electronic Co., Ltd. (“Ningbo Sunny”), Sunny Optics, Inc.

 2 (“Sunny Optics”), and Meade Instruments Corp. (“Meade”) (collectively “Defendants”), by and
 3 through their undersigned counsel of record, answer Plaintiff Optronic Technologies, Inc.’s
 4 (“Orion”) First Amended Complaint (“FAC”) and allege affirmative or additional defenses as
 5 follows. Defendants deny each and every allegation in the Complaint’s section headings and in all
 6 portions of the Complaint’s allegations not contained in numbered paragraphs. To the extent that
 7 the Complaint’s allegations concern persons and/or entities other than Defendants, Defendants
 8 deny that such allegations support any claim of relief against Defendants.
 9                      DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT

10           Defendants respond to each of the paragraphs of the FAC as follows:

11                                    INTRODUCTORY ALLEGATIONS

12           1.         Defendants lack knowledge or information sufficient to form a belief about the

13 truth of the allegations in this paragraph as it relates to Orion and/or entities other than Defendants
14 referred to as “Settling Coconspirators,” and therefore deny them. Defendants deny all remaining
15 allegations of this paragraph as they relate to Defendants, with the exception of the matters
16 specifically admitted herein as follows. Defendants admit that Ningbo Sunny manufactures sports
17 and outdoor optical products, including without limitation telescopes, and that Meade is wholly
18 owned by Sunny Optics, which in turn is wholly owned by Ningbo Sunny.
19           2.         Defendants aver that the allegations of this paragraph legal contentions and/or

20 conclusions to which no response is required. To the extent a response is required and the
21 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge
22 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent a
23 response is required and the allegations relate to Defendants, they are denied, with the exception
24 of matters specifically admitted herein as follows. Defendants admit that due to limitations on
25 Ningbo Sunny’s technological know-how and manufacturing capabilities, Ningbo Sunny generally
26 manufactures low-end telescopes which are relatively easier to manufacture.
27           3.         Defendants lack knowledge or information sufficient to form a belief about the

28 truth of the allegations in this paragraph as it relates to entities other than Defendants, and

                                                         -1-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 3 of 39




 1 therefore deny them. Defendants admit that Sunny Optics acquired Meade in 2013, but deny that
 2 this acquisition was one that the Federal Trade Commission (“FTC”) sought years ago to prevent.
 3 The 2002 FTC Press Release referenced in this paragraph speaks for itself, and Defendants deny
 4 that Plaintiff has accurately characterized it.
 5           4.         Defendants aver that the allegations of this paragraph, including each of its

 6 subparts, constitute legal contentions and/or conclusions to which no response is required. To the
 7 extent that a response is required and the allegations of this paragraph, including each of its
 8 subparts, relate to entities other than Defendants, Defendants lack knowledge or information
 9 sufficient to form a belief as to their truth, and therefore deny them. To the extent a response is
10 required and the allegations of this paragraph, including each of its subparts, relate to Defendants,
11 Defendants deny them.
12           5.         Defendants deny that they have refused to deal with Orion since the filing of the

13 original complaint in this action. Defendants previously had no direct customer-seller relationship
14 with Orion to begin with. Instead, Ningbo Sunny sold telescope products to certain “Settling
15 Coconspirators” as that term is used by Plaintiff -- Good Advance Industries Limited/Synta
16 Technology Corp. (collectively, “Good Advance”) -- which in turn sold some of those telescope
17 products to Orion. Orion and Defendants discussed a potential manufacturing services
18 arrangement which could have established a direct customer-seller relationship for the first time
19 shortly before litigation, but were unable to come to agreement. Defendants admit that Plaintiff
20 purports to seek damages and other relief, but deny that Plaintiff is entitled to any compensatory,
21 treble and punitive damages, injunctive relief, divestiture of assets, attorneys’ fees and costs, or
22 any other type of relief as a result of any alleged conduct by Defendants.
23                      ALLEGATIONS CONCERNING JURISDICTION AND VENUE

24           6.         Defendants aver that the allegations of this paragraph regarding subject matter

25 jurisdiction and supplemental jurisdiction constitute legal contentions and/or conclusions to which
26 no response is required.
27           7.         Defendants aver that the allegations of this paragraph regarding venue constitute

28 legal contentions and/or conclusions to which no response is required. To the extent that a

                                                         -2-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 4 of 39




 1 response is required and the allegations of this paragraph relate to Defendants, Defendants deny
 2 them.
 3           8.         Defendants aver that the allegations of this paragraph regarding personal

 4 jurisdiction constitute legal contentions and/or conclusions to which no response is required. To
 5 the extent that a response is required and the allegations of this paragraph relate to Defendants,
 6 Defendants deny them, with the exception of matters specifically admitted herein as follows.
 7 Defendants admit that Meade’s headquarters are in California, and that Meade is wholly owned by
 8 Sunny Optics, which in turn is wholly owned by Ningbo Sunny.
 9                             ALLEGATIONS CONCERNING THE PARTIES

10           9.         Defendants lack knowledge or information sufficient to form a belief about the

11 truth of the allegations of this paragraph as they relate to Plaintiff, and therefore deny them.
12           10.        Defendants admit that Ningbo Sunny is a company located in Yuyao Zhejiang,

13 China, and that Wenjun (“Peter”) Ni is Ningbo’s President.
14                      a.     Defendants aver that the allegations of this paragraph constitute legal

15 contentions and/or conclusions to which no response is required. To the extent the allegations of
16 this paragraph relate to entities other than Defendants, Defendants lack knowledge or information
17 sufficient to form a belief as to their truth, and therefore deny them. To the extent a response is
18 required and the allegations relate to Defendants, Defendants deny them.
19                      b.     Defendants lack knowledge or information sufficient to form a belief about

20 the truth of the allegations of this paragraph as they relate to entities other than Defendants, and
21 therefore deny them. Defendants deny all remaining allegations of this paragraph as they relate to
22 Defendants. Defendants have no direct customer-seller relationship with Orion. Instead, Ningbo
23 Sunny sold certain telescope products to Good Advance, which in turn sold some of those
24 telescope products to Orion. As such, Orion made payments directly to Good Advance, which in
25 turn made payments to Ningbo Sunny.
26                      c.     Defendants admit that Meade is wholly owned by Sunny Optics and that

27 Sunny Optics is wholly owned by Ningbo Sunny, and that Meade has sold in the U.S. certain
28 telescope products manufactured by Ningbo Sunny.

                                                         -3-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 5 of 39




 1                      d.     Defendants admit based on information and belief that Sunny Optical

 2 Technology Co., Ltd. (“Sunny Optical”) is a publicly traded company on the Hong Kong stock
 3 exchange, but lack knowledge or information sufficient to form a belief about the truth of the
 4 allegations of this paragraph as they relate to persons and/or entities other than Defendants, and
 5 therefore deny them. Defendants aver that the allegations of this paragraph as to the term
 6 “affiliate” constitute legal contentions and/or conclusions to which no response is required. To the
 7 extent that a response is required, Defendants deny all remaining allegations of this paragraph as
 8 they relate to Defendants.
 9                      e.     Defendants lack knowledge or information sufficient to form a belief about

10 the truth of the allegations of this paragraph as they relate to entities other than Defendants, and
11 therefore deny them. Defendants deny all remaining allegations of this paragraph as they relate to
12 Defendants.
13           11.        Defendants admit that Sunny Optics is a Delaware corporation formed in

14 connection with the Meade acquisition and that Sunny Optics is wholly owned by Ningbo Sunny.
15 Defendants admit that at one point in time, Peter Ni was the sole shareholder, officer and director
16 of Sunny Optics.
17           12.        Defendants admit that Meade is a Delaware corporation with its principal place of

18 business in Irvine, California; that Meade is wholly owned by Sunny Optics, which in turn is
19 wholly owned by Ningbo; that Meade operates a factory in Tijuana, Mexico; and that Peter Ni is
20 Meade’s CEO.
21           13.        Defendants aver that the allegations of this paragraph as to the term “affiliate”

22 constitute legal contentions and/or conclusions to which no response is required. To the extent
23 that a response is required and the allegations of this paragraph relate to entities other than
24 Defendants, Defendants lack knowledge or information sufficient to form a belief as to their truth,
25 and therefore deny them. To the extent that a response is required and the allegations of this
26 paragraph relate to Defendants, Defendants deny them.
27                      a.     Defendants lack knowledge or information sufficient to form a belief about

28 the truth of the allegations of this paragraph as they relate to entities other than Defendants, and

                                                          -4-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                               DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 6 of 39




 1 therefore deny them. As to the remaining allegations as they relate to Defendants, Defendants
 2 deny them.
 3                      b.      Defendants admit that Peter Ni caused Sunny Optics and Sunny Optics

 4 Merger Sub, Inc. to be formed in the State of Delaware in connection with the Meade acquisition
 5 and to serve at one point in time as the U.S. based holding company for Meade.
 6                      c.      Defendants admit that at one point in time, Mr. Ni was the sole stockholder,

 7 director and officer of Sunny Optics. Defendants deny all remaining allegations of this paragraph.
 8                      d.      Defendants deny that Mr. Ni funded the full Meade acquisition.

 9                      e.      Defendants admit that the merger agreement for the Meade acquisition was

10 executed under U.S. law.
11           14.        Defendants aver that the allegations of this paragraph are definitional and/or

12 constitute legal contentions and/or conclusions to which no response is required. To the extent a
13 response is required and the allegations of this paragraph relate to entities other than Defendants,
14 Defendants lack knowledge or information sufficient to form a belief about their truth, and
15 therefore deny them.
16           15.        Defendants deny the allegations of this paragraph, with the exception of matters

17 specifically admitted herein as follows. Mr. Ni is the President of Ningbo Sunny.
18                           ALLEGATIONS CONCERNING SERVICE OF PROCESS

19           16.        Defendants admit that Meade is wholly owned by Sunny Optics, and Sunny Optics

20 is wholly owned by Ningbo Sunny. Defendants also admit that Meade is a Delaware corporation
21 with its principal place of business in Irvine, California.
22           17.        Defendants admit that Peter Ni is the CEO of Meade and the President of Ningbo

23 Sunny. Defendants deny the remaining allegations of this paragraph.
24           18.        Defendants admit that Ningbo Sunny has been appraised of the service of the FAC

25 on Meade, but denies the remaining allegations of this paragraph.
26                      a.      Defendants deny the allegations of this subpart, with the exception of the

27 matters specifically admitted herein as follows. Defendants admit that Meade is wholly owned by
28 Sunny Optics, which is wholly owned by Ningbo Sunny.

                                                         -5-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 7 of 39




 1                      b.     Defendants admit that Ningbo Sunny has a financial interest in Sunny

 2 Optics and Meade in that Meade is wholly owned by Sunny Optics, and Sunny Optics is wholly
 3 owned by Ningbo.
 4                      c.     Defendants deny the allegations of this subpart, with the exception of

 5 matters specifically admitted herein as follows. Defendants admit that Meade is wholly owned by
 6 Sunny Optics, and Sunny Optics is wholly owned by Ningbo Sunny.
 7                      d.     Defendants deny the allegations of this subpart.

 8                      e.     Defendants deny the allegations of this subpart.

 9                      f.     Defendants deny the allegations of this subpart, with the exception of

10 matters specifically admitted herein as follows. Defendants admit that Meade is wholly owned by
11 Sunny Optics and that Sunny Optics is wholly owned by Ningbo Sunny, and that Meade has sold
12 in the U.S. certain telescope products manufactured by Ningbo Sunny.
13                      g.     Defendants deny the allegations of this subpart, with the exception of

14 matters specifically admitted herein as follows. Defendants admit that employees of Meade and
15 Ningbo communicate from time to time as necessary in the course of business.
16           19.        Defendants deny the allegations of this paragraph, with the exception of matters

17 specifically admitted herein as follows. Defendants admit that Sunny Optics was formed for the
18 purposes of completing Sunny Optics’ acquisition of Meade in 2013.
19           20.        Defendants deny the allegations of this paragraph.

20           21.        Defendants aver that the allegations of this paragraph constitute legal contentions

21 and/or conclusions to which no response is required. To the extent that a response is required and
22 the allegations of this paragraph relate to Defendants, Defendants deny them.
23                                         FACTUAL ALLEGATIONS

24           22.        Defendants admit that astronomy is a hobby for some Americans, and that the U.S.

25 is one market for consumer/recreational astronomical telescopes. Defendants lack knowledge or
26 information sufficient to form a belief about the truth of the remaining allegations of this
27 paragraph, and therefore deny them.
28

                                                         -6-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 8 of 39




 1           23.        Defendants admit the allegations of this paragraph regarding certain general

 2 characteristics of telescopes.
 3           24.        Defendants lack knowledge or information sufficient to form a belief about the

 4 truth of the allegations of this paragraph as they relate to Plaintiff, and therefore deny them.
 5           25.        Defendants deny that almost all recreational telescopes sold in the U.S. market are

 6 made by one of two manufacturers, one of which is Ningbo Sunny. There are many manufacturers
 7 whose telescopes are sold in the U.S. market.
 8           26.        Defendants aver that the allegations of this paragraph constitute legal contentions

 9 and/or conclusions to which no response is required. To the extent that a response is required,
10 Defendants lack knowledge or information sufficient to form a belief about the truth of the
11 allegations as to the “relevant market” and percentages of U.S. recreational telescope sales by
12 beginner to intermediate consumers, and therefore deny them.
13           27.        To the extent the allegations of this paragraph relate to entities other than

14 Defendants, Defendants lack knowledge or information sufficient to form a belief as to their truth,
15 and therefore deny them. Defendants deny the remaining allegations of this paragraph as they
16 relate to Defendants.
17           28.        Defendants deny that Ningbo Sunny was among Orion’s direct suppliers.

18 Defendants also deny the remainder of the allegations of this paragraph as they relate to
19 Defendants, with the exception of matters specifically admitted herein as follows. Defendants
20 admit that in certain circumstances, Ningbo Sunny does allow customers to purchase telescope
21 products on credit terms, and those credit terms (if applicable) vary depending on the
22 circumstances. Defendants lack knowledge or information sufficient to form a belief about the
23 truth of the remaining allegations of this paragraph as they relate to entities other than Defendants,
24 and therefore deny them.
25           29.        Defendants lack knowledge or information sufficient to form a belief about the

26 truth of the allegations of this paragraph as they relate to “buyer-seller relationships” in general, or
27 individuals and/or entities other than Defendants, and therefore deny them. Defendants deny the
28 remaining allegations of this paragraph as they relate to Defendants.

                                                          -7-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                               DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 9 of 39




 1           30.        Defendants lack knowledge or information sufficient to form a belief about the

 2 truth of the allegations of this paragraph as they relate to Plaintiff, and therefore deny them.
 3           31.        Defendants deny that there are only two primary telescope manufacturers making

 4 telescopes for the U.S. market, one of which is Ningbo Sunny. There are many manufacturers
 5 whose telescopes are sold in the U.S. market.
 6           32.        Defendants admit that Ningbo Sunny is owned by separate persons and interests

 7 from the purported “Settling Manufacturer” as that term is defined by Plaintiff, and the two are
 8 different entities under separate management and ownership. Defendants deny the remaining
 9 allegations of this paragraph as they relate to Defendants, including that Ningbo Sunny and the
10 “Settling Manufacturer” are direct competitors. Due to limitations on Ningbo Sunny’s
11 technological know-how and manufacturing capabilities, Ningbo Sunny generally manufactures
12 low-end telescopes which are relatively easier to manufacture. Suzhou Synta Optical Technology
13 Co., Ltd. (“Suzhou Synta”) and Nantong Schmidt Opto-Electrical Technology, Ltd. (“Nantong”)
14 (referred to collectively by Orion as the “Settling Manufacturer”), on the other hand, generally
15 appear to manufacture mid to high-end telescope products.
16           33.        Defendants aver that the allegations of this paragraph, including in its footnote,

17 constitute legal contentions and/or conclusions to which no response is required. To the extent a
18 response is required and the allegations of this paragraph relate to entities other than Defendants,
19 Defendants lack knowledge or information sufficient to form a belief as to their truth, and
20 therefore deny them. To the extent that a response is required and the allegations of this
21 paragraph, including in the footnote, relate to Defendants, Defendants deny them, including,
22 without limitation, that Ningbo Sunny represented itself as a competitor to the Settling
23 Manufacturer.
24           34.        To the extent the allegations of this paragraph, including each of its subparts, relate

25 to entities other than Defendants, Defendants lack knowledge or information sufficient to form a
26 belief as to their truth, and therefore deny them. To the extent the allegations of this paragraph,
27 including each of its subparts, relate to Defendants, Defendants deny them.
28

                                                          -8-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                               DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 10 of 39




 1           35.        To the extent the allegations of this paragraph relate to entities other than

 2 Defendants, Defendants lack knowledge or information sufficient to form a belief as to their truth,
 3 and therefore deny them. To the extent the allegations of this paragraph relate to Defendants,
 4 Defendants deny them. Ningbo Sunny does not, and has not, directly supplied telescope products
 5 to Orion. Instead, Ningbo Sunny sold telescope products Good Advance, which in turn sold some
 6 of those telescope products to Orion. As such, Ningbo Sunny manufactured those telescope
 7 products pursuant to the specifications provided by Good Advance.
 8           36.        Defendants aver that the allegations of this paragraph constitute legal contentions

 9 and/or conclusions to which no response is required. To the extent a response is required and the
10 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge
11 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent
12 that a response is required and the allegations of this paragraph relate to Defendants, Defendants
13 deny them, including, without limitation, the allegation that Ningbo Sunny sells products to Orion.
14           37.        Defendants aver that the allegations of this paragraph constitute legal contentions

15 and/or conclusions to which no response is required. To the extent a response is required and the
16 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge
17 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent
18 that a response is required and the allegations of this paragraph relate to Defendants, Defendants
19 deny them.
20           38.        Defendants lack knowledge or information sufficient to form a belief about the

21 truth of the allegations of this paragraph as they relate to entities other than Defendants, and
22 therefore deny them. To the extent that the allegations of this paragraph relate to Defendants,
23 Defendants deny them, with the exception of matters specifically admitted herein as follows.
24 Defendants admit that Ningbo Sunny owns Sunny Optics, which in turn owns Meade.
25           39.        Defendants deny the allegations of this paragraph as they relate to Defendants.

26           40.        Defendants lack knowledge or information sufficient to form a belief about the

27 truth of the allegations of this paragraph as they relate to entities other than Defendants, and
28

                                                          -9-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                               DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 11 of 39




 1 therefore deny them. To the extent the allegations of this paragraph relate to Defendants,
 2 Defendants deny them.
 3           41.        Defendants aver that the allegations of this paragraph constitute legal contentions

 4 and/or conclusions to which no response is required. To the extent a response is required and the
 5 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge
 6 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent
 7 that a response is required and the allegations of this paragraph relate to Defendants, Defendants
 8 deny them.
 9           42.        Defendants lack knowledge or information sufficient to form a belief about the

10 truth of the allegations of this paragraph as they relate to entities other than Defendants or the U.S.
11 market generally, and therefore deny them. To the extent the allegations of this paragraph relate to
12 Defendants, Defendants deny them, including, without limitation, the allegation that the sources of
13 supply have essentially diminished to two, one of which is Ningbo Sunny. There are many
14 manufacturers whose telescopes are sold in the U.S. market.
15           43.        Defendants aver that the allegations of this paragraph constitute legal contentions

16 and/or conclusions to which no response is required. To the extent a response is required and the
17 allegations of this paragraph relate to Plaintiff, Defendants lack knowledge or information
18 sufficient to form a belief as to their truth, and therefore deny them. To the extent that a response
19 is required and the allegations of this paragraph relate to Defendants, Defendants deny them.
20 Ningbo Sunny has not been refusing to deal with Orion since December 2016. Ningbo Sunny did
21 not previously have a direct customer-seller relationship with Orion to begin with. Instead,
22 Ningbo sold telescope products to Good Advance, which in turn sold some of those telescope
23 products to Orion. Orion and Defendants discussed a potential manufacturing services
24 arrangement which could have established a direct customer-seller relationship for the first time
25 shortly before litigation, but were unable to come to agreement.
26           44.        Defendants aver that the allegations of this paragraph constitute legal contentions

27 and/or conclusions to which no response is required. To the extent a response is required and the
28 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge

                                                         -10-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 12 of 39




 1 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent
 2 that a response is required and the allegations of this paragraph relate to Defendants, Defendants
 3 deny them, including, without limitation, that there are few or no substitutes for the products
 4 manufactured by Ningbo Sunny. There are many manufacturers whose telescopes are sold in the
 5 U.S. market.
 6           45.        Defendants aver that the allegations of this paragraph constitute legal contentions

 7 and/or conclusions to which no response is required. To the extent a response is required and the
 8 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge
 9 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent
10 that a response is required and the allegations of this paragraph relate to Defendants, Defendants
11 deny them, with the exception of matters specifically admitted herein as follows. Defendants
12 admit that Ningbo Sunny sells telescopes to distributors.
13           46.        Defendants lack knowledge or information sufficient to form a belief about the

14 truth of the allegations of this paragraph as they relate to entities other than Defendants, and
15 therefore deny them. Defendants deny the remaining allegations of this paragraph as they relate to
16 Defendants, with the exception of matters specifically admitted herein as follows. Defendants
17 admit that Ningbo Sunny acquired Meade in 2013, and that Meade has a manufacturing facility.
18           47.         Defendants aver that the allegations of this paragraph constitute legal contentions

19 and/or conclusions to which no response is required. To the extent a response is required and the
20 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge
21 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent
22 that a response is required and the allegations of this paragraph relate to Defendants, Defendants
23 deny them.
24           48.        Defendants aver that the allegations of this paragraph constitute legal contentions

25 and/or conclusions to which no response is required. To the extent a response is required and the
26 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge
27 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent
28

                                                         -11-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 13 of 39




 1 that a response is required and the allegations of this paragraph relate to Defendants, Defendants
 2 deny them.
 3           49.        Defendants aver that the allegations of this paragraph constitute legal contentions

 4 and/or conclusions to which no response is required. To the extent a response is required and the
 5 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge
 6 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent
 7 that a response is required and the allegations of this paragraph relate to Defendants, Defendants
 8 deny them.
 9           50.        Defendants admit that Plaintiff purports to identify “five major sub-categories” of

10 telescopes and does indeed list five different types of telescopes, but Defendants lack knowledge
11 or information sufficient to form a belief about the truth of these allegations, and therefore deny
12 them.
13           51.        Defendants aver that the allegations of this paragraph constitute legal contentions

14 and/or conclusions to which no response is required. To the extent a response is required and the
15 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge
16 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent
17 that a response is required and the allegations of this paragraph relate to Defendants, Defendants
18 deny them.
19           52.        Defendants lack knowledge or information sufficient to form a belief about the

20 truth of the allegations of this paragraph as they relate to entities other than Defendants, and
21 therefore deny them. Defendants deny all remaining allegations of this paragraph as they relate to
22 Defendants.
23           53.        Defendants aver that the allegations of this paragraph constitute legal contentions

24 and/or conclusions to which no response is required. To the extent a response is required and the
25 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge
26 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent
27 that a response is required and the allegations of this paragraph relate to Defendants, Defendants
28 deny them. Finally, to the extent the allegations of this paragraph relate to alleged conduct

                                                         -12-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 14 of 39




 1 unrelated to U.S. commerce, it is beyond the scope of this litigation, outside the subject-matter
 2 jurisdiction and reach of the antitrust laws of the United States, and beyond the jurisdiction and
 3 reach of the laws of any State, including California.
 4           54.        To the extent that the allegations of this paragraph purport to describe the

 5 procedural history of this action, Defendants aver that no response is required. Defendants refer
 6 Plaintiff to the Order referenced in this paragraph.
 7           55.        Defendants aver that the allegations of this paragraph constitute legal contentions

 8 and/or conclusions to which no response is required. To the extent a response is required and the
 9 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge
10 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent
11 that a response is required and the allegations of this paragraph relate to Defendants, Defendants
12 deny them.
13           56.         Defendants aver that the allegations of this paragraph constitute legal contentions

14 and/or conclusions to which no response is required. To the extent a response is required and the
15 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge
16 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent
17 that a response is required and the allegations of this paragraph relate to Defendants, Defendants
18 deny them.
19           57.        Defendants aver that the allegations of this paragraph constitute legal contentions

20 and/or conclusions to which no response is required. To the extent a response is required and the
21 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge
22 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent
23 that a response is required and the allegations of this paragraph relate to Defendants, Defendants
24 deny them. The SEC filing referenced in this paragraph speaks for itself.
25           58.        Defendants aver that the allegations of this paragraph, including each of its

26 subparts, constitute legal contentions and/or conclusions to which no response is required. To the
27 extent a response is required and the allegations of this paragraph relate to entities other than
28 Defendants, Defendants lack knowledge or information sufficient to form a belief as to their truth,

                                                         -13-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                               DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 15 of 39




 1 and therefore deny them. To the extent that a response is required and the allegations of this
 2 paragraph relate to Defendants, Defendants deny them.
 3                      a.     Defendants deny the allegations of this subpart. Ningbo Sunny generally

 4 manufactures low-end telescopes which are relatively easier to manufacture not due to any
 5 unlawful coordination with the “Settling Manufacturer” but due to limitations on Ningbo Sunny’s
 6 technological know-how and manufacturing capabilities.
 7                      b.     Defendants deny the allegations of this subpart, with the exception of

 8 matters specifically admitted herein as follows. Defendants and certain “Settling Coconspirators”
 9 as that term is used by Plaintiff do buy/sell certain telescope products from each other, and in the
10 context of those customer-supplier transactions have discussed non-public information relating to
11 those buy/sell transactions.
12                      c.     Defendants deny the allegations of this subpart.

13                      d.     Defendants deny the allegations of this subpart, with the exception of

14 matters specifically admitted herein as follows. Certain Meade employees/executives have
15 previously worked for Celestron LLC (“Celestron”).
16                      e.     Defendants admit that Ningbo Sunny has manufactured certain telescope

17 products for Good Advance and Celestron.
18                      f.     Defendants deny the allegations of this subpart.

19           59.        Defendants aver that the allegations of this paragraph constitute legal contentions

20 and/or conclusions to which no response is required. To the extent a response is required and the
21 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge
22 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent
23 that a response is required and the allegations of this paragraph relate to Defendants, Defendants
24 deny them.
25           60.        Defendants deny the allegations of this paragraph as they relate to Defendants. To

26 the extent the allegations of this paragraph relate to entities other than Defendants, Defendants
27 lack knowledge or information sufficient to form a belief as to their truth, and therefore deny
28 them.

                                                         -14-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 16 of 39




 1           61.        Defendants deny the allegations of this paragraph. Joyce Huang worked for Good

 2 Advance, a trading company which has no manufacturing capabilities, and is a separate/distinct
 3 entity from Suzhou Synta/Nantong (the “Settling Manufacturer” as that term is used by Orion).
 4 Orion does not buy any telescope products directly from Ningbo Sunny. Instead, Ningbo Sunny
 5 sells certain telescope products to Good Advance, which in turn sold some of those telescope
 6 products to Orion. As such, Orion purchases Ningbo-manufactured telescope products through
 7 Good Advance and its employee, Joyce Huang.
 8           62.        Defendants admit that on or around December 20, 2014, Orion inquired about

 9 pricing from James Chiu, Assistant Manager or Vice President of Ningbo. Defendants deny the
10 remaining allegations of this paragraph, including without limitation that Joyce Huang worked for
11 Ningbo Sunny’s competitor, or that she quoted prices and took orders for Ningbo Sunny. Joyce
12 Huang worked for Good Advance, a trading company which has no manufacturing capabilities,
13 and is a separate/distinct entity from Suzhou Synta/Nantong (the “Settling Manufacturer” as that
14 term is used by Orion).
15           63.        Defendants admit that on or around December 21, 2014, James Chiu responded to

16 Orion’s December 20, 2014 email from his Sunny Optics email account, inquiring about the
17 specifications. Defendants deny the remaining allegations of this paragraph, including without
18 limitation that Ningbo Sunny would directly submit a quote to Orion.
19           64.        Defendants admit that soon thereafter, Orion received a price quote from Joyce

20 Huang. Defendants deny the remaining allegations of this paragraph, including without limitation
21 that Joyce Huang worked for Ningbo Sunny’s competitor, or that she provided price quotes and
22 availability on behalf of Ningbo Sunny. Joyce Huang worked for Good Advance, a trading
23 company which has no manufacturing capabilities, and is a separate/distinct entity from Suzhou
24 Synta/Nantong (the “Settling Manufacturer” as that term is used by Orion).
25           65.        Defendants deny the allegations of this paragraph as they relate to Defendants,

26 including without limitation that Joyce Huang was facilitating “sharing and cooperat[ion] at the
27 most basic business level of transmitting and receiving sensitive customer orders and pricing
28 information” between Ningbo Sunny and the “Settling Manufacturer.” Joyce Huang worked for

                                                        -15-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 17 of 39




 1 Good Advance, a trading company which has no manufacturing capabilities, and is a
 2 separate/distinct entity from Suzhou Synta/Nantong (the “Settling Manufacturer” as that term is
 3 used by Orion). To the extent the allegations of this paragraph relate solely to entities other than
 4 Defendants, Defendants lack knowledge or information sufficient to form a belief as to their truth,
 5 and therefore deny them.
 6           66.        Defendants deny the allegations of this paragraph, including without limitation that

 7 Ningbo Sunny and the “Setting Manufacturer” announced each other’s pricing policies to Orion,
 8 set prices together, or that the “Settling Manufacturer’s” CEO negotiated Ningbo Sunny’s credit
 9 terms to Orion. To the extent the allegations of this paragraph relate solely to individuals and/or
10 entities other than Defendants, Defendants lack knowledge or information sufficient to form a
11 belief as to their truth, and therefore deny them.
12           67.        Defendants aver that the allegations of this paragraph constitute legal contentions

13 and/or conclusions to which no response is required. To the extent a response is required and the
14 allegations of this paragraph relate to Defendants, Defendants deny them, including, without
15 limitation, that officers of Ningbo Sunny and the “Settling Manufacturer” “jointly correspond[ed]
16 with each other’s clients regarding sales orders, expected sales volumes, and credit terms” or that
17 absent an unlawful agreement, Joyce Huang would be competing against Ningbo Sunny for
18 Orion’s business. Rather, Joyce Huang worked for Good Advance, a trading company which has
19 no manufacturing capabilities, and is a separate/distinct entity from Suzhou Synta/Nantong (the
20 “Settling Manufacturer” as that term is used by Orion). To the extent the allegations of this
21 paragraph relate solely to individuals and/or entities other than Defendants, Defendants lack
22 knowledge or information sufficient to form a belief as to their truth, and therefore deny them.
23           68.        Defendants deny the allegations of this paragraph, with the exception of matters

24 specifically admitted herein as follows. Ningbo Sunny sold certain telescope products to Good
25 Advance (a trading company with no manufacturing capabilities, which is a separate/distinct entity
26 from the “Settling Manufacturer” as that term is used by Orion) which in turn sold some of those
27 telescope products to Orion. As such, within that specific customer-supplier context, Ningbo
28 Sunny and Good Advance coordinated certain purchase orders and shipments of products to end-

                                                         -16-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 18 of 39




 1 customers, including Orion, and Orion was directed to make payment to Good Advance, which in
 2 turn made payment to Ningbo Sunny. To the extent the allegations of this paragraph relate solely
 3 to individuals and/or entities other than Defendants, Defendants lack knowledge or information
 4 sufficient to form a belief as to their truth, and therefore deny them.
 5           69.        Defendants deny the allegations of this paragraph, including without limitation that

 6 Ningbo Sunny and the “Settling Manufacturer” as that term is used by Orion share a bank account
 7 or “work together to facilitate payments through Taiwan.” Rather, Ningbo Sunny sold certain
 8 telescope products to Good Advance (a trading company with no manufacturing capabilities,
 9 which is a separate/distinct entity from the “Settling Manufacturer” as that term is used by Orion)
10 which in turn sold some of those telescope products to Orion. As such, within that specific
11 customer-supplier context, Orion was directed to make payment to Good Advance, which in turn
12 made payment to Ningbo Sunny. To the extent the allegations of this paragraph relate solely to
13 individuals and/or entities other than Defendants, Defendants lack knowledge or information
14 sufficient to form a belief as to their truth, and therefore deny them.
15           70.        Defendants deny the allegations of this paragraph.

16           71.        Defendants admit that they disclosed to FINRA all parties that knew of the Meade

17 acquisition before it was announced. Defendants deny the remaining allegations of this paragraph.
18 The FINRA filing referenced in this paragraph speaks for itself, and Defendants deny that Plaintiff
19 has accurately characterized it.
20           72.        Defendants aver that this paragraph merely refers to an exhibit and requires no

21 response.
22           73.        Defendants admit that Ningbo Sunny disclosed the Meade acquisition to some of

23 the officers of the “Settling Coconspirators” as that term is used by Plaintiff, but deny the
24 remaining allegations of this paragraph. Defendants refer Plaintiff to the FINRA submission
25 which speaks for itself.
26           74.        Defendants deny the allegations of this paragraph, with the exception of matters

27 specifically admitted herein as follows. Joseph Lupica retired from Celestron to assist Ningbo
28

                                                        -17-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 19 of 39




 1 with the Meade acquisition as an independent consultant (Mr. Lupica later joined Meade as its
 2 CEO). Two other individuals who later joined Meade were previously employed with Celestron.
 3                      a.   Defendants admit that JOC publicly announced its planned acquisition of

 4 Meade on or about May 17, 2013.
 5                      b.   Defendants deny the allegations of this paragraph, with the exception of

 6 matters specifically admitted herein as follows. David Shen (President, Suzhou Synta Optical
 7 Technology Co., Ltd.); Sylvia Shen (Director, Pacific Telescope Corp.); Jack Chen (Director,
 8 Pacific Telescope Corp.); Dave Anderson (President & CEO, Celestron); and Joseph Lupica
 9 (Consultant, Lupica Consulting Services) each were privy to information about events leading up
10 the Meade acquisition prior to the July 16, 2013 announcement of the acquisition.
11                      c.   Defendants admit that on June 11, 2013, Ningbo Sunny delivered to Meade

12 a non-binding indication of interest to purchase all outstanding Meade common stock and that
13 Meade convened a special meeting to discuss Ningbo Sunny’s offer.
14                      d.   Defendants admit that on or about June 13, 2013, Ningbo signed a

15 confidentiality agreement with Meade. On or about June 14, 2013, Meade first provided access to
16 Ningbo with access to due diligence materials regarding Meade through a virtual data room.
17                      e.   Defendants admit that on June 18, 2013, Meade’s Board discussed with its

18 outside counsel the preparation of the first draft of the merger agreement with Ningbo, and that
19 Mr. Lupica retired from his position at Celestron, and thereafter began providing consulting
20 services to Ningbo Sunny and its affiliates in connection with the Made transaction.
21                      f.   Defendants deny the allegations of this subpart, with the exception of

22 matters specifically stated herein. Joseph Lupica became CEO of Meade soon after Ningbo Sunny
23 acquired it, and Mr. Lupica had formerly been with Celestron.
24                      g.   Defendants deny the allegations of this subpart, with the exception of

25 matters specifically admitted herein as follows. On July 26, 2013, Mr. Lupica signed Schedule
26 13D, filed with the U.S. Securities and Exchange Commission by Sunny Optics. Mr. Lupica also
27 became Meade’s CEO.
28                      h.   Defendants admit that Mr. Lupica was previously an executive at Celestron.

                                                      -18-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                           DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 20 of 39




 1                      i.     Defendants deny the allegations of this subpart, including in the footnote,

 2 with the exception of matters specifically admitted herein as follows. Victor Aniceto joined
 3 Meade as Vice President of Sales in November 2013. Mr. Aniceto had previously been employed
 4 at Celestron, and learned of the Meade acquisition before it was publicly announced and while he
 5 was employed at Celestron. Mr. Aniceto became President of Meade in February 2015.
 6           75.        Defendants aver that the allegations relating to the Court’s Order require no

 7 response. The Court’s Order speaks for itself. To the extent that a response is required and the
 8 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge
 9 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent
10 that a response is required and the allegations of this paragraph relate to Defendants, Defendants
11 deny them.
12           76.        Defendants deny the allegations of this paragraph.

13           77.        Defendants lack knowledge or information sufficient to form a belief about the

14 truth of the allegations of this paragraph as they relate to entities other than Defendants, and
15 therefore deny them. To the extent any remaining allegations relate to Defendants, Defendants
16 deny them.
17           78.        Defendants lack knowledge or information sufficient to form a belief about the

18 truth of the allegations of this paragraph as they relate to entities other than Defendants, and
19 therefore deny them. Defendants deny all remaining allegations of this paragraph as they relate to
20 Defendants, including any injury Orion purports to have suffered because of the Meade
21 acquisition.
22           79.        Defendants aver that the allegations of this paragraph constitute legal contentions

23 and/or conclusions to which no response is required. To the extent that a response is required and
24 the allegations of this paragraph relate to entities other than Defendants, Defendants lack
25 knowledge or information sufficient to form a belief as to their truth, and therefore deny them. To
26 the extent that a response is required and the allegations of this paragraph relate to Defendants,
27 Defendants deny them.
28

                                                         -19-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 21 of 39




 1           80.        Defendants deny the allegations of this paragraph as they relate to Defendants, with

 2 the exception of matters specifically admitted herein as follows. Ningbo does manufacture certain
 3 low-end telescope products for Celestron. Defendants lack knowledge or information sufficient to
 4 form a belief about the truth of the allegations of this paragraph as they relate to entities other than
 5 Defendants, and therefore deny them.
 6           81.        Defendants lack knowledge or information sufficient to form a belief about the

 7 truth of the allegations of this paragraph as they relate to entities other than Defendants, and
 8 therefore deny them. Defendants deny all remaining allegations of this paragraph as they relate to
 9 Defendants, with the exception of matters specifically admitted herein as follows. Defendants
10 admit that they and certain “Settling Coconspirators” (as that term is used by Plaintiff) do buy/sell
11 certain telescope products from each other, and in the context of those customer-supplier
12 transactions have discussed non-public information relating to those buy/sell transactions. To the
13 extent the allegations of this paragraph relate solely to entities other than Defendants, Defendants
14 lack knowledge or information sufficient to form a belief as to their truth, and therefore deny
15 them.
16           82.        Defendants deny all allegations of this paragraph as they relate to Defendants, with

17 the exception of matters specifically admitted herein as follows. Defendants admit that they and
18 certain “Settling Coconspirators” (as that term is used by Plaintiff) do buy/sell certain telescope
19 products from each other, and in the context of those customer-supplier transactions have
20 discussed non-public information relating to those buy/sell transaction. Also within the context of
21 those customer-supplier transactions, David Shen has toured Ningbo Sunny’s factory.
22           83.        Defendants lack knowledge or information sufficient to form a belief about the

23 truth of the allegations of this paragraph as they relate to individuals or entities other than
24 Defendants, and therefore deny them. Defendants deny all remaining allegations of this paragraph
25 as they relate to Defendants, including that David Shen had or has a co-ownership stake in one or
26 more Defendants.
27           84.        Defendants lack knowledge or information sufficient to form a belief about the

28 truth of the allegations of this paragraph as they relate to individuals or entities other than

                                                        -20-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 22 of 39




 1 Defendants, and therefore deny them. Defendants deny all remaining allegations of this paragraph
 2 as they relate to Defendants, with the exception of matters specifically admitted herein as follows.
 3 Ningbo did invest in Meade after acquiring it.
 4           85.        Defendants lack knowledge or information sufficient to form a belief about the

 5 truth of the allegations of this paragraph as they relate to individuals or entities other than
 6 Defendants, and therefore deny them. Defendants deny all remaining allegations of this paragraph
 7 as they relate to Defendants.
 8           86.        Defendants lack knowledge or information sufficient to form a belief about the

 9 truth of the allegations of this paragraph as they relate to individuals or entities other than
10 Defendants, and therefore deny them. Defendants deny all remaining allegations of this paragraph
11 as they relate to Defendants. Defendants have no direct customer-seller relationship with Orion.
12 Instead, Ningbo sold certain telescope products to Good Advance, which in turn sold some of
13 those telescope products to Orion.
14           87.        Defendants lack knowledge or information sufficient to form a belief about the

15 truth of the allegations of this paragraph as they relate to individuals or entities other than
16 Defendants, and therefore deny them. Defendants deny all remaining allegations of this paragraph
17 as they relate to Defendants.
18           88.        Defendants lack knowledge or information sufficient to form a belief about the

19 truth of the allegations of this paragraph as they relate to individuals or entities other than
20 Defendants, and therefore deny them. Defendants deny all remaining allegations of this paragraph
21 as they relate to Defendants. Ningbo’s telescope prices are based on a balance of numerous
22 factors, including but not limited to cost (both manufacturing costs and other costs), competition,
23 supply and demand. Any one factor could cause a price to change for a particular product at a
24 particular point in time to a particular customer. Conversely, a change in any one factor might not
25 cause a price to change because of changes relating to other factors. To determine how any
26 particular price for a particular product and a particular customer was calculated at a specific point
27 in time would require an assessment of the circumstances surrounding a particular transaction.
28

                                                        -21-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 23 of 39




 1           89.        Defendants aver that the allegations of this paragraph constitute legal contentions

 2 and/or conclusions to which no response is required. To the extent that a response is required and
 3 the allegations relate to Defendants, Defendants deny them.
 4           90.        Defendants aver that the allegations of this paragraph constitute legal contentions

 5 and/or conclusions to which no response is required. To the extent that a response is required and
 6 the allegations of this paragraph relate to entities other than Defendants, Defendants lack
 7 knowledge or information sufficient to form a belief as to their truth, and therefore deny them. To
 8 the extent that a response is required and the allegations of this paragraph relate to Defendants,
 9 Defendants deny them. Ningbo Sunny generally manufactures low-end telescopes which are
10 relatively easier to manufacture not due to any unlawful coordination with the “Settling
11 Manufacturer” but due to limitations on Ningbo Sunny’s technological know-how and
12 manufacturing capabilities.
13           91.        Defendants lack knowledge or information sufficient to form a belief about the

14 truth of the allegations of this paragraph as they relate to individuals or entities other than
15 Defendants, and therefore deny them. The 2002 FTC Press Release referenced in this paragraph
16 speaks for itself, and Defendants deny that Plaintiff has accurately characterized it. In 2002, the
17 FTC authorized an injunction to pre-empt a horizontal (not vertical) merger between Meade
18 Instruments Corporation, the then leading manufacturer of performance telescopes and Schmidt-
19 Cassegrain telescopes in the U.S., and Celestron International, the number two performance
20 telescope manufacture in the U.S. and the only other supplier of Schmidt-Cassegrain telescopes.
21 The FTC contended that such a merger would monopolize the relevant market in that case of
22 performance telescopes. At the time of the FTC’s 2002 injunction, Celestron was not Suzhou
23 Synta’s subsidiary, but rather owned by Tasco Holdings, Inc. The parties abandoned the proposed
24 merger prior to any Court decision regarding its legality.
25           92.        Defendants deny the allegations of this paragraph.

26           93.        Defendants deny the allegations of this paragraph, with the exception of with the

27 exception of matters specifically admitted herein as follows. Defendants admit that Sunny did
28 acquire Meade in 2013 and that the statement included in this paragraph is an accurate quote from

                                                         -22-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 24 of 39




 1 Peter Ni published in Astronomy Magazine on October 15, 2013. The October 15, 2013 article
 2 referenced in this paragraph speaks for itself, and Defendants deny that it evidences any unlawful
 3 collusion by Defendants with the “Settling Manufacturer.”
 4           94.        Defendants deny the allegations of this paragraph.

 5           95.        Defendants deny the allegations of this paragraph.

 6           96.        Defendants lack knowledge or information sufficient to form a belief about the

 7 truth of the allegations of this paragraph as they relate to Plaintiff, and therefore deny them.
 8           97.        Defendants deny the allegations of this paragraph.

 9           98.        Defendants lack knowledge or information sufficient to form a belief about the

10 truth of the allegations of this paragraph as they relate to entities other than Defendants, and
11 therefore deny them.
12           99.         Defendants lack knowledge or information sufficient to form a belief about the

13 truth of the allegations of this paragraph as they relate to individuals and/or entities other than
14 Defendants, and therefore deny them.
15           100.       Defendants lack knowledge or information sufficient to form a belief about the

16 truth of the allegations of this paragraph as they relate to entities other than Defendants, and
17 therefore deny them.
18           101.       Defendants admit that a representative from Nantong sent an email to Orion

19 expressing concern about Orion’s cash flow if Orion bought Hayneedle, and thus, needing to
20 “protect ourselves to avoid any possible risk” by requiring payment of open invoices. Defendants
21 admit that the email included the statement, “if Orion really buys Hayneedle, this will be the
22 beginning of the hazard,” but deny Orion’s interpretation that the email included a warning that
23 Orion’s credit line would not be reinstated if it continued to pursue the Hayneedle acquisition.
24 The email referenced in this paragraph speaks for itself, and Defendants deny that Plaintiff has
25 accurately characterized it.
26           102.       Defendants admit that a substantially similar email was sent on behalf of Peter Ni

27 at Ningbo, and that the email also included the phrase “if Orion really buys Hayneedle, this will be
28 the beginning of a hazard.” Defendants, however, deny that the email was intended to cut off

                                                        -23-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 25 of 39




 1 Ningbo’s line of credit and supply to Orion. Again, Ningbo did not sell directly to Orion, but
 2 instead sold certain telescope products to Good Advance, which in turn sold some of these
 3 telescope products to Orion. As such, Orion made payments to Good Advance, which in turn
 4 made payments to Ningbo Sunny. Indeed, payment for the specific invoices attached to the email
 5 referenced in this paragraph were wired by Orion to Good Advance on June 20, 2014 as confirmed
 6 by the documents produced by Orion during discovery.
 7           103.       Defendants deny the allegations of this paragraph, including without limitation that

 8 Joyce Huang is an employee of the “Settling Manufacturer.” Rather, Joyce Huang is an employee
 9 of Good Advance, a trading company with no manufacturing capabilities which is a
10 separate/distinct entity from the “Settling Manufacturer” as that term is used by Orion.
11 Defendants also deny that Orion tried to order telescopes from Ningbo Sunny as it in fact placed
12 orders with Good Advance (via Good Advance’s representative, Joyce Huang), as confirmed by
13 the Orion invoices for these orders which were specifically addressed to Good Advance.
14 Defendants also deny that Ms. Huang forwarded to Orion an email that Ningbo Sunny had
15 “separately sent to its competitor.” Rather, Ms. Huang forwarded to Orion an email that Ningbo
16 Sunny had sent Ms. Huang, notifying Ms. Huang that telescope products would only be shipped to
17 Orion “after the corresponding payment is received.”
18           104.       Defendants lack knowledge or information sufficient to form a belief about the

19 truth of the allegations of this paragraph as they relate to entities other than Defendants, and
20 therefore deny them. Defendants deny all remaining allegations as they relate to Defendants.
21           105.       Defendants lack knowledge or information sufficient to form a belief about the

22 truth of the allegations of this paragraph as they relate to entities other than Defendants, and
23 therefore deny them. Defendants deny all remaining allegations as they relate to Defendants,
24 including without limitation that Defendants were communicating with Hayneedle and threatening
25 Hayneedle not to go through with the sale.
26           106.       Defendants lack knowledge or information sufficient to form a belief about the

27 truth of the allegations of this paragraph as they relate to entities other than Defendants, and
28 therefore deny them.

                                                        -24-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 26 of 39




 1           107.       Defendants lack knowledge or information sufficient to form a belief about the

 2 truth of the allegations of this paragraph as they relate to entities other than Defendants, and
 3 therefore deny them. Defendants deny all remaining allegations as they relate to Defendants, with
 4 the exception of matters specifically stated herein. Defendants admit that Ningbo Sunny restored
 5 Good Advance’s line of credit for Ningbo-manufactured products sold to Orion.
 6           108.       Defendants deny the allegations of this paragraph. The restoration of credit for

 7 Ningbo-manufactured telescopes sold by Good Advance to Orion was communicated to Orion by
 8 Joyce Huang of Good Advance (not by the “Settling Manufacturer”). Furthermore, the “Settling
 9 Manufacturer[’s]” restoration of credit was communicated to Orion at a separate time and place as
10 indicated in the documents produced by Orion, during an in-person meeting between Orion and
11 Michael Sun, a representative of Suzhou Synta/Nantong.
12           109.       Defendants aver that the allegations of this paragraph constitute legal contentions

13 and/or conclusions to which no response is required. To the extent a response is required and the
14 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge
15 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent
16 that a response is required and the allegations of this paragraph relate to Defendants, Defendants
17 deny them, including, without limitation, the allegation that Defendants purchased Hayneedle for
18 themselves, or that Orion’s credit was restored via a single email applicable to Ningbo and the
19 “Settling Manufacturer.”
20           110.       Defendants aver that the allegations of this paragraph constitute legal contentions

21 and/or conclusions to which no response is required. To the extent a response is required and the
22 allegations of this paragraph relate to entities other than Defendants, Defendants lack knowledge
23 or information sufficient to form a belief as to their truth, and therefore deny them. To the extent
24 that a response is required and the allegations of this paragraph, including in the footnote, relate to
25 Defendants, Defendants deny them.
26           111.       Defendants deny the allegations of this paragraph. Ningbo Sunny did not directly

27 do business with Orion in the first place, and therefore, did not “beg[i]n abruptly refusing to do
28 business with Orion.”

                                                         -25-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 27 of 39




 1           112.       Defendants deny the allegations of this paragraph, with the exception of matters

 2 specifically admitted herein as follows. Defendants admit that when Orion sent purchase orders to
 3 Ningbo Sunny on or about October 6, 2016, James Chiu raised the issue of then-ongoing
 4 negotiations of a Manufacturing Services Agreement which would have established for the first
 5 time a direct customer-seller relationship between Orion and Ningbo. Mr. Chiu also raised the
 6 issue of the Standstill and Tolling Agreement executed by Orion, Defendants, and “Settling
 7 Coconspirators” which prohibited all signatories from “materially changing the business
 8 relationships” between the parties. Orion did not respond to Mr. Chiu’s concerns, instead
 9 referring the matter to Orion’s attorneys, as indicated in the documents produced by Orion during
10 discovery.
11           113.       Defendants aver that the allegations of this paragraph constitute legal contentions

12 and/or conclusions to which no response is required. To the extent a response is required,
13 Defendants deny them.
14           114.       Defendants deny the allegations of this paragraph.

15           115.       Defendants deny the allegations of this paragraph.

16           116.       Defendants aver that the allegations of this paragraph constitute legal contentions

17 and/or conclusions to which no response is required. To the extent a response is required,
18 Defendants deny the allegations of this paragraph, including, without limitation, the allegation that
19 Orion is “losing sales, goodwill and market share” as a result of “not having the Hayneedle
20 assets.” Defendants refer Plaintiff to the September 2016 Settlement Agreement between Plaintiff
21 and the “Settling Coconspirators” which included, among other considerations, a transfer to Orion
22 of the same Hayneedle assets referenced in the allegations of this paragraph.
23           117.       Defendants aver that the allegations of this paragraph constitute legal contentions

24 and/or conclusions to which no response is required. To the extent a response is required and the
25 allegations relate to Defendants, Defendants deny them.
26           118.       Defendants aver that the allegations of this paragraph constitute legal contentions

27 and/or conclusions to which no response is required. To the extent a response is required and the
28 allegations relate to Defendants, Defendants deny them. To the extent a response is required and

                                                         -26-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 28 of 39




 1 the allegations of this paragraph relate to entities other than Defendants, Defendants lack
 2 knowledge or information sufficient to form a belief as to their truth, and therefore deny them.
 3           119.       Defendants aver that the allegations of this paragraph constitute legal contentions

 4 and/or conclusions to which no response is required. To the extent a response is required and the
 5 allegations relate to Defendants, Defendants deny them. To the extent a response is required and
 6 the allegations of this paragraph relate to entities other than Defendants, Defendants lack
 7 knowledge or information sufficient to form a belief as to their truth, and therefore deny them.
 8           120.       Defendants aver that the allegations of this paragraph constitute legal contentions

 9 and/or conclusions to which no response is required. To the extent a response is required and the
10 allegations relate to Defendants, Defendants deny them. To the extent a response is required and
11 the allegations of this paragraph relate to entities other than Defendants, Defendants lack
12 knowledge or information sufficient to form a belief as to their truth, and therefore deny them.
13           121.       Defendants aver that the allegations of this paragraph constitute legal contentions

14 and/or conclusions to which no response is required. To the extent a response is required and the
15 allegations relate to Defendants, Defendants deny them.
16           122.       Defendants aver that the allegations of this paragraph constitute legal contentions

17 and/or conclusions to which no response is required. To the extent a response is required and the
18 allegations relate to Defendants, Defendants deny them. To the extent a response is required and
19 the allegations of this paragraph relate to entities other than Defendants, Defendants lack
20 knowledge or information sufficient to form a belief as to their truth, and therefore deny them.
21           123.       Defendants aver that the allegations of this paragraph constitute legal contentions

22 and/or conclusions to which no response is required. To the extent a response is required,
23 Defendants deny the allegations of this paragraph.
24                  ALLEGATIONS CONCERNING ALLEGED CAUSES OF ACTION

25           124.       Defendants repeat and incorporate by reference their responses to Paragraphs 1

26 through 123 of the Complaint with the same force and effect as if set forth herein at length.
27           125.       Defendants aver that the allegations of this paragraph are definitional and/or

28 constitute legal contentions and/or conclusions to which no response is required.

                                                         -27-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 29 of 39




 1           126.       Defendants aver that the allegations of this paragraph constitute legal contentions

 2 and/or conclusions to which no response is required. To the extent the allegations of this
 3 paragraph relate to entities other than Defendants, Defendants lack knowledge or information
 4 sufficient to form a belief as to their truth, and therefore deny them. To the extent a response is
 5 required and the allegations relate to Defendants, Defendants deny them.
 6           127.       Defendants aver that the allegations of this paragraph constitute legal contentions

 7 and/or conclusions to which no response is required. To the extent the allegations of this
 8 paragraph relate to entities other than Defendants, Defendants lack knowledge or information
 9 sufficient to form a belief as to their truth, and therefore deny them. To the extent a response is
10 required and the allegations relate to Defendants, Defendants deny them.
11           128.       Defendants aver that the allegations of this paragraph constitute legal contentions

12 and/or conclusions to which no response is required. To the extent the allegations of this
13 paragraph relate to entities other than Defendants, Defendants lack knowledge or information
14 sufficient to form a belief as to their truth, and therefore deny them. To the extent a response is
15 required and the allegations relate to Defendants, Defendants deny them.
16           129.       Defendants aver that the allegations of this paragraph constitute legal contentions

17 and/or conclusions to which no response is required. To the extent the allegations of this
18 paragraph relate to entities other than Defendants, Defendants lack knowledge or information
19 sufficient to form a belief as to their truth, and therefore deny them. To the extent a response is
20 required and the allegations relate to Defendants, Defendants deny them.
21           130.       Defendants aver that the allegations of this paragraph constitute legal contentions

22 and/or conclusions to which no response is required. To the extent the allegations of this
23 paragraph relate to entities other than Defendants, Defendants lack knowledge or information
24 sufficient to form a belief as to their truth, and therefore deny them. To the extent a response is
25 required and the allegations relate to Defendants, Defendants deny them, with the exception of
26 matters specifically admitted herein as follows. Defendants admit that Plaintiff seeks treble
27 damages, costs, and attorneys’ fees pursuant to the cited statutory provision, but otherwise deny
28 that Plaintiff is entitled to the requested relief.

                                                         -28-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 30 of 39




 1           131.       Defendants repeat and incorporate by reference their responses to Paragraphs 1

 2 through 130 of the Complaint with the same force and effect as if set forth herein at length.
 3           132.       Defendants aver that the allegations of this paragraph are definitional and/or

 4 constitute legal contentions and/or conclusions to which no response is required.
 5           133.       Defendants aver that the allegations of this paragraph constitute legal contentions

 6 and/or conclusions to which no response is required. To the extent the allegations of this
 7 paragraph relate to entities other than Defendants, Defendants lack knowledge or information
 8 sufficient to form a belief as to their truth, and therefore deny them. To the extent a response is
 9 required and the allegations relate to Defendants, Defendants deny them.
10           134.       Defendants deny the allegations of this paragraph.

11           135.       Defendants aver that the allegations of this paragraph constitute legal contentions

12 and/or conclusions to which no response is required. To the extent a response is required,
13 Defendants deny the allegations of this paragraph.
14           136.       Defendants aver that the allegations of this paragraph constitute legal contentions

15 and/or conclusions to which no response is required. To the extent a response is required,
16 Defendants deny the allegations of this paragraph.
17           137.       Defendants aver that the allegations of this paragraph constitute legal contentions

18 and/or conclusions to which no response is required. To the extent a response is required,
19 Defendants deny the allegations of this paragraph.
20           138.       Defendants aver that the allegations of this paragraph constitute legal contentions

21 and/or conclusions to which no response is required. To the extent a response is required,
22 Defendants deny the allegations of this paragraph, with the exception of matters specifically
23 admitted herein as follows. Defendants admit that Plaintiff seeks treble damages, costs, and
24 attorneys’ fees pursuant to the cited statutory provision, but otherwise deny that Plaintiff is entitled
25 to the requested relief.
26           139.       Defendants repeat and incorporate by reference their responses to Paragraphs 1

27 through 138 of the Complaint with the same force and effect as if set forth herein at length.
28

                                                         -29-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 31 of 39




 1           140.       Defendants aver that the allegations of this paragraph constitute legal contentions

 2 and/or conclusions to which no response is required. To the extent a response is required,
 3 Defendants deny the allegations of this paragraph.
 4           141.       Defendants aver that the allegations of this paragraph constitute legal contentions

 5 and/or conclusions to which no response is required. To the extent a response is required,
 6 Defendants deny the allegations of this paragraph.
 7           142.       Defendants repeat and incorporate by reference their responses to Paragraphs 1

 8 through 141 of the Complaint with the same force and effect as if set forth herein at length.
 9           143.       Defendants aver that the allegations of this paragraph are definitional and/or

10 constitute legal contentions and/or conclusions to which no response is required.
11           144.       Defendants aver that the allegations of this paragraph constitute legal contentions

12 and/or conclusions to which no response is required. To the extent a response is required,
13 Defendants deny the allegations of this paragraph.
14           145.       Defendants aver that the allegations of this paragraph constitute legal contentions

15 and/or conclusions to which no response is required. To the extent the allegations of this
16 paragraph relate to entities other than Defendants, Defendants lack knowledge or information
17 sufficient to form a belief as to their truth, and therefore deny them. To the extent a response is
18 required and the allegations relate to Defendants, Defendants deny them.
19           146.       Defendants aver that the allegations of this paragraph constitute legal contentions

20 and/or conclusions to which no response is required. To the extent a response is required,
21 Defendants deny the allegations of this paragraph.
22           147.       Defendants aver that the allegations of this paragraph constitute legal contentions

23 and/or conclusions to which no response is required. To the extent a response is required,
24 Defendants deny the allegations of this paragraph.
25           148.       Defendants aver that the allegations of this paragraph constitute legal contentions

26 and/or conclusions to which no response is required. To the extent a response is required,
27 Defendants deny the allegations of this paragraph, with the exception of matters specifically
28

                                                         -30-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 32 of 39




 1 admitted herein as follows. Defendants admit that Plaintiff seeks treble damages, costs, and
 2 attorneys’ fees, but otherwise deny that Plaintiff is entitled to the requested relief.
 3              ALLEGATIONS CONCERNING PLAINTIFF’S PRAYER FOR RELIEF

 4           Defendants deny that Plaintiff suffered any injury or incurred any damages by any act or

 5 omission of Defendants as alleged in the FAC, and further deny that Plaintiff is entitled to any
 6 relief under any theory by means of the allegations set forth in the FAC.
 7                           ADDITIONAL OR AFFIRMATIVE DEFENSES

 8           Without assuming any burden it would not otherwise bear, Defendants asset the following

 9 additional and/or affirmative defenses to Plaintiff’s FAC:
10                        FIRST ADDITIONAL OR AFFIRMATIVE DEFENSE

11                                         (Failure to State a Claim)

12           Plaintiff fails to state a claim upon which relief can be granted.

13                      SECOND ADDITIONAL OR AFFIRMATIVE DEFENSE

14                                          (Statutes of Limitation)

15            Plaintiff’s claims should be dismissed to the extent that they are barred, in whole or in

16 part, by the applicable statute(s) of limitations.
17                       THIRD ADDITIONAL OR AFFIRMATIVE DEFENSE

18                                        (Lack of Antitrust Injury)

19           Plaintiff has not suffered actual, cognizable antitrust injury of the type the antitrust laws

20 are intended to remedy.
21                      FOURTH ADDITIONAL OR AFFIRMATIVE DEFENSE

22                             (Lack of Standing to Sue for Injuries Alleged)

23           Plaintiff’s claims are barred, in whole or in part, to the extent Plaintiff lacks standing to sue

24 for the injuries alleged in the FAC.
25                       FIFTH ADDITIONAL OR AFFIRMATIVE DEFENSE

26                                (Lack of Standing as Indirect Purchaser)

27
28

                                                        -31-          Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                            DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 33 of 39




 1           Plaintiff’s claims are barred, in whole or in part, by its status as an indirect purchaser under

 2 Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977).
 3                       SIXTH ADDITIONAL OR AFFIRMATIVE DEFENSE

 4                           (Lack of Causation and/or Proximate Causation)

 5           Plaintiff’s claims are barred, in whole or in part, by the lack of causation in that to the

 6 extent Plaintiff suffered any injury or incurred any damages as alleged in the FAC, which
 7 Defendants deny, any such injury or damage was caused and brought about by acts, conduct, or
 8 omissions of individuals or entities other than Defendants, and as such, any recovery herein should
 9 be precluded or diminished in proportion to the amount of fault attributable to such other
10 individuals or entities. Plaintiff’s claims are also barred, in whole or in part, due to the absence of
11 any injury or damage for which Defendants’ acts, conduct, or omissions were the proximate cause.
12                      SEVENTH ADDITIONAL OR AFFIRMATIVE DEFENSE

13                          (Intervening or Superseding Acts of Third Parties)

14           Plaintiff’s damages, if any, resulted from the actions, conduct, or omissions of third parties

15 over whom Defendants have no control or responsibility. The acts of such third parties constitute
16 intervening or superseding causes of harm, if any, suffered by Plaintiff.
17                      EIGHTH ADDITIONAL OR AFFIRMATIVE DEFENSE

18                                           (Absence of Damages)

19           Plaintiff’s claims are barred, in whole or in part, because Plaintiff has suffered no injury or

20 damages as a result of the matters alleged in the FAC. To the extent that Plaintiff has purportedly
21 suffered injury or damage, which Defendants specifically deny, Defendants further contend that
22 any such purported injury or damage was not by reason of any actions, conduct, or omissions of
23 Defendants.
24                       NINTH ADDITIONAL OR AFFIRMATIVE DEFENSE

25                                        (Competition Not Harmed)

26           Plaintiff’s claims are barred, in whole or in part, because Defendants’ acts or omissions did

27 not lessen competition or constitute an unreasonable restraint on trade within any properly defined
28 market.

                                                       -32-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                            DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 34 of 39




 1                        TENTH ADDITIONAL OR AFFIRMATIVE DEFENSE

 2                              (Defendants’ Actions Were Procompetitive)

 3           Plaintiff’s claims are barred, in whole or in part, because Defendants’ conduct was

 4 procompetitive, reasonable and permissible. Defendants’ conduct was further based on
 5 independent, legitimate, and self-interested business and economic justifications.
 6                       ELEVENTH ADDITIONAL OR AFFIRMATIVE DEFENSE

 7                                   (Failure to Allege Relevant Market)

 8           Plaintiff’s claims are barred, in whole or in part, because Plaintiff has failed to sufficiently

 9 allege a relevant product market and geographic market, and allegations concerning market(s) are
10 so vague and ambiguous as to deny Defendants notice of the markets alleged in the FAC.
11                        TWELVE ADDITIONAL OR AFFIRMATIVE DEFENSE

12                                                  (Laches)

13           Plaintiff’s claims are barred, in whole or in part, by the equitable doctrine of laches.

14                      THIRTEENTH ADDITIONAL OR AFFIRMATIVE DEFENSE

15                                   (Waiver and/or Equitable Estoppel)

16           Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver and/or

17 equitable estoppel.
18                      FOURTEENTH ADDITIONAL OR AFFIRMATIVE DEFENSE

19                                      (Failure to Mitigate Damages)

20          Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to take all

21 necessary, reasonable, and appropriate actions to mitigate its alleged damages, if any.
22
23
24
25
26
27
28

                                                       -33-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 35 of 39




 1                       FIFTEENTH ADDITIONAL OR AFFIRMATIVE DEFENSE

 2                                   (Unavailability of Equitable Relief)

 3           Plaintiff’s claims for equitable relief, including divestiture and injunctive relief, are barred,

 4 in whole or in part, because Plaintiff has suffered no irreparable harm and otherwise fails to satisfy
 5 the criteria necessary for injunctive relief.
 6                       SIXTEENTH ADDITIONAL OR AFFIRMATIVE DEFENSE

 7                                           (Unjust Enrichment)

 8           Plaintiff's claims should be dismissed to the extent that they are barred, in whole or in part,

 9 because Plaintiff would be unjustly enriched if they were allowed to recover any part of the
10 monetary relief sought in the Complaint.
11                      SEVENTEENTH ADDITIONAL OR AFFIRMATIVE DEFENSE

12                                                  (Privilege)

13           Plaintiff’s claims should be dismissed to the extent that they are barred, in whole or in part,

14 because any action taken by or on behalf of Defendants was justified, constituted bona fide
15 business competition and was taken in pursuit of their own legitimate business and economic
16 interests, and is therefore privileged.
17                      EIGHTEENTH ADDITIONAL OR AFFIRMATIVE DEFENSE

18                                               (Acquiescence)

19           Plaintiff's claims should be dismissed to the extent that they are barred, in whole or in part,

20 by Plaintiff's acquiescence and/or confirmation of any and all conduct and/or omissions alleged as
21 to Defendants.
22                      NINETEENTH ADDITIONAL OR AFFIRMATIVE DEFENSE

23                                                   (Set Off)

24           Without admitting that Plaintiff is entitled to recover damages in this matter, Defendants

25 are entitled to set off from any recovery Plaintiff may obtain against Defendants any amount paid
26 to Plaintiff by any other defendants or alleged co-conspirators who have settled Plaintiff’s claims
27 in this matter.
28

                                                       -34-             Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 36 of 39




 1                       TWENTIETH ADDITIONAL OR AFFIRMATIVE DEFENSE

 2                                        (Uncertainty of Damages)

 3           Plaintiff’s claims should be dismissed because the alleged damages sought are too

 4 speculative and uncertain, and cannot be practicably ascertained or allocated.
 5                      TWENTY-FIRST ADDITIONAL OR AFFIRMATIVE DEFENSE

 6                              (Non-actionable or Governmental Privilege)

 7           Plaintiff’s claims are barred, in whole or in part, because the alleged conduct of Defendants

 8 that is the subject of the Complaint was caused by, due to, based upon, or in response to directives,
 9 laws, regulations, policies, and/or acts of governments, governmental agencies and entities, and/or
10 regulatory agencies, and such is non-actionable or privileged.
11                 TWENTY-SECOND ADDITIONAL OR AFFIRMATIVE DEFENSE

12      (Lack of Subject Matter Jurisdiction and/or Failure to State a Claim Under the Foreign

13                                  Trade Antitrust Improvements Act)

14           Plaintiff’s claims based on foreign purchases, if any, should be dismissed to the extent that

15 they are barred, in whole or in part, because they are outside the Court’s subject matter jurisdiction
16 as defined by the Foreign Trade Antitrust Improvements Act, 15 U.S.C. § 6a and/or analogous
17 state authority.
18                  TWENTY-THIRD ADDITIONAL OR AFFIRMATIVE DEFENSE

19                            (Injury or Damages Offset by Benefits Received)

20           Plaintiff’s claims should be dismissed to the extent that they are barred, in whole or in part,

21 because any claimed injury or damage has been offset by benefits Plaintiff received with respect to
22 the challenged conduct.
23                 TWENTY-FOURTH ADDITIONAL OR AFFIRMATIVE DEFENSE

24                                 (Increased Output and Lower Prices)

25           Defendants, without admitting the existence of any contract, combination, or conspiracy in

26 restraint of trade as alleged in the Complaint, avers that the matters about which Plaintiff
27 complains resulted in increased output and lower prices for telescope products.
28

                                                      -35-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                            DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 37 of 39




 1                      TWENTY-FIFTH ADDITIONAL OR AFFIRMATIVE DEFENSE

 2                                            (Damages Passed On)

 3            Plaintiff’s claims should be dismissed to the extent they are barred, in whole or in part,

 4 because any injury or damage alleged in the Complaint, which Defendants specifically deny, was
 5 passed on to persons or entities other than the Plaintiff and/or was passed on by Plaintiff to other
 6 parties.
 7                      TWENTY-SIXTH ADDITIONAL OR AFFIRMATIVE DEFENSE

 8                                (Damages Not Passed Through to Plaintiff)

 9            Plaintiff’s claims should be dismissed to the extent they are barred, in whole or in part,

10 because any injury or damage alleged in the Complaint was not incurred by or passed on to
11 Plaintiff, or was incurred by or passed on to persons or entities other than Plaintiff.
12                TWENTY-SEVENTH ADDITIONAL OR AFFIRMATIVE DEFENSE

13                                 (Improper Extraterritorial Application)

14            Plaintiff’s claims are barred, in whole or in part, by the U.S. Constitution and/or other

15 applicable law to the extent their claims seek the improper extraterritorial application of the laws
16 cited to any transactions occurring outside the United States.
17                 TWENTY-EIGHTH ADDITIONAL OR AFFIRMATIVE DEFENSE

18                                             (No Market Power)

19            Plaintiff’s claims are barred, in whole or in part, to the extent they have failed to allege or

20 prove that Defendants possessed or possess market power in any legally cognizable relevant
21 market.
22                  TWENTY-NINTH ADDITIONAL OR AFFIRMATIVE DEFENSE

23                                                   (Release)

24            Plaintiff’s claims are barred, in whole or in part, because they have been released by

25 Plaintiff and/or others.
26
27
28

                                                        -36-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 38 of 39




 1                       THIRTIETH ADDITIONAL OR AFFIRMATIVE DEFENSE

 2                                 (Failure to Join Indispensable Parties)

 3           Plaintiff’s claims should be dismissed to the extent that they are barred, in whole or in part,

 4 for failure to join indispensable parties.
 5                      THIRTY-FIRST ADDITIONAL OR AFFIRMATIVE DEFENSE

 6                                 (No Unreasonable Restraint Of Trade)

 7           Plaintiff’s claims are barred, in whole or in part, because the alleged conduct of Defendants

 8 did not unreasonably restrain trade.
 9                  THIRTY-SECOND ADDITIONAL OR AFFIRMATIVE DEFENSE

10                                  (Good Faith/No Wrongful Purpose))

11           Plaintiff’s claims are barred, in whole or in part, because Defendants acted in good faith

12 and without the requisite specific purpose of injuring competitors or destroying competition.
13                      THIRTY-THIRD ADDITIONAL OR AFFIRMATIVE DEFENSE

14                                         (Meeting Competition))

15           Plaintiff’s claims are barred, in whole or in part, because Defendants endeavored in good

16 faith to meet prices of one or more competitors.
17                  THIRTY-FOURTH ADDITIONAL OR AFFIRMATIVE DEFENSE

18                          (Reservation of Rights to Assert Additional Defenses)

19           Defendants have not knowingly or intentionally waived any applicable defenses and

20 explicitly reserves the right to assert and rely on such other applicable defenses as may become
21 available or apparent during discovery proceedings. Defendants further reserve the right to amend
22 its Answer and/or its defenses accordingly, and/or to delete defenses that it determines are not
23 applicable during the course of subsequent discovery.
24
25 / / /
26
27 / / /
28

                                                      -37-            Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                            DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
       Case 5:16-cv-06370-EJD Document 234 Filed 04/19/19 Page 39 of 39




 1                                           PRAYER FOR RELIEF

 2           WHEREFORE, Defendants pray for judgement as follows:

 3           A.         That Plaintiff take nothing under the Complaint, and the Complaint be dismissed

 4 with prejudice;
 5           B.         That judgment be entered in favor of the Defendants and against Plaintiff on each

 6 and every cause of action set forth in the Complaint;
 7           C.         That Defendants recover their costs of suit and attorneys' fees incurred herein; and

 8           D.         That Defendants be granted such other and further relief as the Court deems just

 9 and proper.
10
11                                                JURY DEMAND

12           Pursuant to Federal Rule of Civil Procedure 38(b), Defendants hereby demand trial by jury

13 on all issues so triable.
14
15 Dated: April 19, 2019
16                                           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
17
18                                           By                   /s/ Michael W. Scarborough
                                                                MICHAEL W. SCARBOROUGH
19
                                                                Attorneys for Defendants
20                                                       NINGBO SUNNY ELECTRONIC CO., LTD.,
                                                               SUNNY OPTICS, INC. and
21                                                           MEADE INSTRUMENTS CORP.
22
23
24
25
26
27
28

                                                         -38-           Case No. 5:16-cv-06370-EJD-VKD
     SMRH:490004732.4                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
